Citation Nr: 1729031	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the Veteran's discharge is a bar to his receipt of Department of Veteran's Affairs (VA) benefits, other than health care under Chapter 17, Title, 38, United States Code. 

2.  Entitlement to service connection for hypothyroidism.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to service connection for a neck disorder. 

7.  Entitlement to service connection for a right knee disorder.  

8.  Entitlement to service connection for a left knee disorder. 

9.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served from June 1986 to May 2004 and was discharged under other than honorable conditions due to misconduct.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision and an August 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  In the July 2010 administrative decision, the RO determined that the Veteran's service from June 19, 1986, to September 20, 2000, was honorable, but that his discharge was a bar to his receipt of VA benefits stemming from the period of service from September 21, 2000, to May 28, 2004, other than health care under Chapter 17, Title 38, United States Code.  

The Veteran disagreed with the RO's decision and in an October 2011 statement of the case (SOC), the RO determined that the Veteran's service from June 19, 1986, to November 27, 2000, was honorable, but that his discharge was a bar to his receipt of VA benefits stemming from the period of service from November 28, 2000, to May 28, 2004.  

In addition to the issue of the character of the Veteran's discharge, the Board notes that, in an August 2010 rating decision, the RO denied entitlement to service connection for hypothyroidism; a psychiatric disability, including anxiety, depression, and PTSD; a back disability; an eye disability; a neck disability; right and left knee disabilities; and, nonservice-connected pension.  
In April 2014, the Board remanded the matters on appeal for additional procedural and evidentiary development.  

The Veteran originally requested a hearing in connection with his character of discharge claim.  In a November 2011 statement, however, he asked that the RO send his appeal directly to the Board for a decision without a hearing, and he indicated that he did not want a Board hearing on his November 2011 substantive appeal form (VA Form 9).  Accordingly, any request for a hearing is considered withdrawn for the character of discharge claim.  See 38 C.F.R. § 20.702(e) (2016).

The issues of entitlement to service connection for hypothyroidism, an acquired psychiatric disorder, a back disorder, an eye disorder, a neck disorder, and right and left knee disorders, and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was discharged from his period of service from September 21, 2000, to May 28, 2004 under Other Than Honorable (OTH) conditions due to misconduct-specifically, the State of Florida criminally charged him with several crimes involving children, including capital sexual battery, possession of child pornography, lewd and lascivious conduct and exhibition, and obstruction of justice, with the offenses occurring between June 1, 2002, and June 20, 2003.  

2.  On February 27, 1997, the Veteran was discharged from service for the purpose of immediate reenlistment and he reenlisted in the U.S. Navy, effective February 28, 1997, for a period of three years.  In November 1999, he signed an agreement to extend his period of enlistment for nine months, with a discharge date of November 27, 2000.  

3.  The Veteran pled guilty to civilian criminal charges of lewd and lascivious conduct with a victim under the age of 16 and lewd and lascivious exhibition with a victim under the age of 16, with the crimes occurring between June 1, 2002, and June 20, 2003.  

4.  The weight of the competent evidence is against a finding that the Veteran was insane at the time of the offenses resulting in his discharge.  


CONCLUSION OF LAW

The character of the Veteran's discharge from service for the period from November 28, 2000, to May 28, 2004, is a bar to payment of VA benefits based on that period of service.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.12, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In April 2014, the Board remanded the character of discharge claim to contact the appropriate records repositories to ascertain and associate with the claims file relevant documentation and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives in regards to this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that the period of service from November 28, 2000, to November 20, 2002, should not be considered OTH service because he signed a reenlistment contract on September 21, 2000, for a period of two years and an agreement to extend this enlistment for two months, to November 20, 2002.  He further contends that he did not commit the crimes for which he was discharged from service until December 2002.  Additionally, he alleges that he has no recollection of these crimes against his daughter and another underage victim and possessing child pornography because he was involuntarily intoxicated from side effects of prescribed psychiatric and hypothyroidism medication.  

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of a veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  The term "discharge or release" includes "the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable."  38 U.S.C.A. § 101(18).  

A discharge to reenlist is considered a conditional discharge if it was issued during one of the following periods: (1) World War I; prior to November 11, 1918; (2) World War II, the Korean conflict or the Vietnam era; or (3) Peacetime service; prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(a) (2016).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  The applicable regulation for the Veteran is 38 C.F.R. § 3.12(d)(3), which provides that a discharge from service due to an offense involving moral turpitude is considered to have been issued under dishonorable conditions.   

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

The Veteran's personnel records show that, on June 19, 1986, he enlisted in the U.S. Navy for a period of four years, until June 18, 1990.  On May 25, 1990, he was discharged for the purpose of immediate reenlistment and he signed an immediate reenlistment contract effective May 26, 1990, for a period of two years.  On May 26, 1992, he signed an agreement to extend his enlistment for seven months.  On December 26, 1992, he signed an agreement to extend his enlistment for one month.  On December 8, 1992, he signed an agreement to extend his enlistment to 19 months, with a new contract expiration date of August 25, 1994.  

The Veteran was discharged for the purpose of immediate reenlistment on June 9, 1994, and he signed an immediate reenlistment contract effective June 10, 1994, for a period of two years, or until June 9, 1996.  In July 1994, he extended his enlistment for four months, with a new contract expiration date of October 9, 1996.  In September 1996, he extended his enlistment for 12 months, with a new contract expiration date of October 9, 1997.  

On February 27, 1997, the Veteran was discharged for the purpose of immediate reenlistment and he signed an immediate reenlistment contract effective February 28, 1997, for a period of three years, until February 27, 2000.  In November 1999, he signed an agreement to extend his period of enlistment for nine months, with a new contract expiration date of November 27, 2000.  On September 20, 2000, he was discharged for the purpose of immediate reenlistment and he signed an immediate reenlistment contract effective September 21, 2000, for a period of two years, or until September 20, 2002.  On the same date, he also agreed to extend his enlistment for two months, with a new contract expiration date of November 20, 2002.  In November 2001, the Veteran signed an agreement to extend his enlistment for 23 additional months, with a new contract expiration date of August 20, 2004.  

In June 2003, an investigation was begun after the Veteran's 12 year-old daughter advised her mother that the Veteran had sexual intercourse with her on numerous occasions over the past year and had videotaped the act on at least one occasion.  Service department records show that, shortly after the allegations, he broke into his family's house by kicking in the back door and removing a videotape.  In so doing, he was determined to have violated a military order to stay away from his family.  

During the course of the ensuring investigation, civilian authorities seized pornographic images containing children from the Veteran's house.  They also obtained e-mails from his account documenting his conversations with a 15 year-old girl, including his requests for meetings with her and photographs of her.  

The Veteran was arrested and charged by the State of Florida civilian authorities with capital sexual battery.  The allegations also included child sexual abuse, possession of child pornography, lewd and lascivious conduct, lewd and lascivious exhibition, and obstruction of justice.  

While his civilian criminal matter was pending, in September 2003, the Veteran received nonjudicial punishments for violation of Article 128 of the Uniform Code of Military Justice (UCMJ) for assault consummated by battery and violation of Article 134 of the UCMJ for disorderly conduct.  

A Naval Administrative Separation Board was initiated on the basis of misconduct, specifically for alleged child sexual abuse of a minor under the age of 16.  In March 2004, the Veteran waived his right to an Administrative Board.  In May 2004, he was discharged under OTH conditions due to misconduct.  

The Veteran thereafter pled guilty to civilian criminal charges of lewd and lascivious conduct with a victim under the age of 16 and lewd and lascivious exhibition with a victim under the age of 16.  A document from the Florida Department of Corrections notes that the offenses occurred on one or more occasions between June 1, 2002, and June 20, 2003.  The Veteran was sentenced to six years imprisonment and released from prison in September 2010.  He remains a registered sex offender.  

Initially, as noted in multiple service department records and the October 2011 SOC, the Veteran's period of service from June 19, 1986, to November 27, 2000, is considered honorable for VA purposes.  Specifically, the Veteran was discharged from service for the purpose of immediate reenlistment on February 27, 1997, and he reenlisted, effective February 28, 1997, for a period of three years.  In November 1999, he signed an agreement to extend his period of enlistment for nine months, with a discharge date of November 27, 2000.  Thus, the only question is whether the character of discharge of the Veteran's service between November 28, 2000, and May 28, 2004, is a bar to VA benefits, other than health care under Chapter 17, Title, 38, United States Code.  

As noted above, the Veteran was discharged on September 20, 2000, and he signed an immediate reenlistment contract effective September 21, 2000, for a period of two years, or until September 20, 2002.  He extend this enlistment for two months, with a new contract expiration date of November 20, 2002.  In November 2001, he signed an agreement to extend his enlistment for an additional 23 months, with a new discharge date of August 20, 2004.  However, the Navy discharged him in May 2004 under OTH conditions from September 21, 2000, to May 28, 2004, due to misconduct.  The misconduct in question was the Veteran's offenses involving moral turpitude, which include conviction of a felony.  Specifically, the State of Florida criminally charged him with capital sexual battery, possession of child pornography, lewd and lascivious conduct, lewd and lascivious exhibition, and obstruction of justice, with the offenses occurring between June 1, 2002, and June 20, 2003.  

In numerous statements during the appeal, the Veteran has asserted that he did not commit the crimes in question until December 2002; thus, he contends that the period of service from November 28, 2000, to November 20, 2002, should not be considered OTH service because he signed a reenlistment contract on September 21, 2000, that ended his enlistment on November 20, 2002.  He alleges that his crimes did not occur in June 2002 and that VA should not rely on the Florida Department of Corrections' charging document, which indicates that the offenses happened between June 1, 2002, and June 20, 2003.  He cites to several pieces of evidence, including a medal certificate showing that he was stationed overseas from April 2002 to October 2002, and several victim statements from his daughter in which she states that the Veteran's sexual assault and abuse began around Christmas in 2002.  While the Board has considered the Veteran's assertions, the evidence shows that he was discharged from service with an OTH conditions characterization due to misconduct.  The State of Florida charged him with these crimes, with the offenses occurring one or more times between June 1, 2002, and June 20, 2003.  He pled guilty to criminal charges of lewd and lascivious conduct with a victim under the age of 16 and lewd and lascivious exhibition with a victim under the age of 16, occurring between June 1, 2002, and June 20, 2003.  While the Veteran contends that he committed the crimes in December 2002, the evidence shows that the misconduct for which he was discharged could have been committed at any time from June 1, 2002, to June 20, 2003.  In fact, the Veteran consented to this time frame by his guilty plea.  Accordingly, the offenses involving moral turpitude for which the Veteran was discharged with an OTH characterization occurred during the period of enlistment from November 28, 2000, to November 20, 2002.  Since the Veteran would have been released from service honorably on November 28, 2000, but for the fact of his intervening reenlistment on September 20, 2000 for a period of two years and extension of two months, to expire on November 20, 2002, the period of service after November 27, 2000, is considered dishonorable for VA purposes.  

Nonetheless, the Veteran alleges in numerous statements, including an April 2010 statement in support of his claim, that he had no recollection of committing the crimes against his daughter because of medication for his hypothyroidism and psychiatric disorder symptoms.  To support his contentions, the Veteran submitted statements from his mother and sisters in May 2009 and April 2010 that discuss the Veteran's use of Paxil, Flerixil, and ibuprofen medication to treat his hypothyroidism and anxiety disorder symptoms.  These lay statements allege that the Veteran's use of medication caused him to behave differently and exhibit abnormal personality traits during the time that he committed the offenses.  Furthermore, he asserted in April 2010 that hypothyroidism can cause confusion, forgetfulness, depression, and dementia.  He also alleged that he experienced anxiety, panic attacks, shortness of breath, and depression, and that he used Celexa, Ativan, Indocin, Paxil, and Alprazolam medication to treat his symptoms.  

While the Board has considered the Veteran's statements, as well as the statements from his sisters and mother, the weight of the competent evidence is against a finding that the Veteran was insane at the time of the offenses resulting in his discharge.  Specifically, his service treatment records show treatment for hypothyroidism, panic attacks, and anxiety.  Additionally, he was noted to be taking Zoloft medication in March 2001.  Many 1998, 1999, and 2001 service treatment records show that he was being treated for work-related psychiatric symptoms stemming from a 1998 altercation with a coworker, which had resolved.  However, none of the service treatment records, which are contemporaneous to his moral turpitude offenses from 2002 and 2003, show that the Veteran's psychiatric symptoms and hypothyroidism caused him to exhibit a prolonged deviation from his normal method of behavior in relation to the crimes for which he was charged and the crimes for which he fled guilty; or that he interfered with the peace of society; or that he had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  The service treatment records showed no reported psychosis, auditory or visual hallucinations, delusional beliefs, or an impaired perception of reality.  Additionally, the Veteran was able to maintain social and occupational relationships with his family and coworkers at the time he committed his crimes.  

Overall, the competent evidence is against a finding of insanity for VA purposes during the applicable time period and indicates that the Veteran committed the offenses in question of his own volition.  The evidence shows that the Veteran was sane when he committed the crimes against his daughter and another underage girl between June 1, 2002, and June 20, 2003.  In addition to the Veteran's service records, which do not show that he was insane, the Veteran pled guilty to lewd and lascivious conduct with a victim under the age of 16 and lewd and lascivious exhibition with a victim under the age of 16.  Criminal courts require a judge to make a determination as to the voluntariness and factual basis of any plea that is accepted by the court.  Thus, the Veteran could not have pled guilty to these two crimes, for which he served six years in prison, unless the judge determined that he had the requisite mental state to commit the crimes.  

As the preponderance of the evidence shows that the Veteran committed the offenses involving moral turpitude between June 1, 2002, and June 20, 2003 and was not insane for VA purposes under 38 C.F.R. § 3.354, his character of discharge from service for the period from November 28, 2000, to May 28, 2004, is a bar to payment of VA benefits.  Thus, his appeal must be denied.  


ORDER

The character of the Veteran's discharge from service for the period from November 28, 2000, to May 28, 2004, is a bar to payment of VA benefits.  

REMAND

The Board must remand the issues of entitlement to service connection for hypothyroidism, an acquired psychiatric disorder, a back disorder, an eye disorder, a neck disorder, and right and left knee disorders, and entitlement to nonservice-connected pension due to noncompliance with the Board's previous remand directives.  See Stegall, 11 Vet. App. at 268 (holding that where the remand of the Board or the Court of Appeals for Veterans Claims is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As noted in the April 2014 Board decision, the RO denied entitlements to the service connection claims and nonservice-connected pension in an August 2010 rating decision.  The RO explained that these service connection claims had been denied on the basis that none of the claimed disabilities had been incurred or aggravated during a period of honorable, active service, and that the pension claim had been denied in light of the Veteran's incarceration.  

In June 2011, the Veteran disagreed with the RO's determination.  In a July 2011 letter, the RO advised him that his letter had been accepted as a notice of disagreement (NOD) only with respect to his adverse character of discharge determination and that if he wished to appeal specific claims on the grounds that the claimed disabilities had been either caused or aggravated during honorable service, he should so indicate on an enclosed VA Form 21-4138, specifying the claimed condition he wished to appeal.  In September 2011, the Veteran returned the VA Form 21-4138, indicating that he wished "to appeal all my claims that were denied."  In April 2014, the Board remanded these matters for the AOJ to issue an SOC.  A review of the claims file indicates that the AOJ has not issued an SOC addressing these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

After reviewing the record, and performing any additional development deemed necessary, issue a Statement of the Case to the Veteran addressing the issues of entitlement to service connection for hypothyroidism; a psychiatric disorder, including anxiety, depression and PTSD; a back disorder; an eye disorder; a neck disorder; right and left knee disorders; and, nonservice-connected pension.  The Veteran should be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  These issues should be returned to the Board for further appellate consideration only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


